The Court were of opinion that the order was erroneous, and thereupon the same was reversed.1

 A special motion cannot be renewed, upon the same, or substantially the same facts, without leave of court. Hale v. Emmons, 39 How. Pr. 187; s. c. 2 Alb. L. J. 355. Snyder v. White, 6 How. Pr. 321. Smith v. Spalding, 3 Rob. 615; s. c. 30 How. Pr. 339. Bellinger v. Martindale, 8 Ibid. 113. Mills v. Thursby, 11 Ibid. 114. Dunn v. Meserole, 5 Daly 434. Wentworth v. Wentworth, 51 How. Pr. 289. Shultze v. Rodewald, 1 Abb. N. C. 365. Otherwise, if based upon a new state of facts. Belmont v. Erie Railway Co., 52 Barb. 637. Erie Railway Co. v. Ramsey, 57 Ibid. 449. Steuben County Bank v. Alburger, 83 N, Y. 274.